DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/996,242 filed on 12/20/21 with effective filing date 9/19/2019. Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2, 6-8, 12-13, & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. US 2019/0246118 A1 (IDS) in view of Lin et al. US 2017/0310988 A1. 
Per claims 1, 7 & 13 Ye et al. discloses a video processing method, comprising: inserting a set of spatial merge candidates to a merge candidate list of a coding block (para: 18, e.g. the search region includes a first set of candidate positions as defined in the high efficiency video coding (HEVC) standard in search blocks of a first neighborhood adjacent to the current block, and the candidate positions, from which the one or more spatial merge candidates are searched for, are extended, left-wards, top-wards and left-top-wards with respect to the first set of candidate positions at the left, top and left-top of the current block). 
Ye et al. fails to explicitly disclose wherein the set of spatial merge candidates are inserted according to an order of: top neighboring block, left neighboring block, top-right neighboring block, bottom-left neighboring block and top-left neighboring block.
Lin et al. however in the same field of endeavor teaches wherein the set of spatial merge candidates are inserted according to an order of (para: 35, e.g. inserting one or more spatial candidates, one or more temporal candidates, or both into the candidate list. The candidate list may comprise one top directional-priority based candidate derived from one or more top neighboring blocks of the current block, one left directional-priority based candidate derived from one or more left neighboring blocks of the current block, and five spatial candidates): top neighboring block, left neighboring block, top-right neighboring block, bottom-left neighboring block and top-left neighboring block (para: 15, fig. 1-2, e.g. as shown in fig. 1 & 2, i.e. top neighboring block (i.e. top row), left neighboring block (i.e. left row), top-right neighboring block (i.e. Bsub0), bottom-left neighboring block (i.e. Asub0) and top-left neighboring block (i.e. Bsunm+1)). 
	Therefore, in view of disclosures by Lin et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Ye et al. and Lin et al. in order to determine one or more motion vectors associated with one or more previously coded blocks for current block. 
Per claims 2, 8 & 14 Ye et al. further discloses the method according to claim 1, further comprising: adding to the merge candidate list at least one of: a temporal merge candidate from collocated coding units, a history-based motion vector predictor (HMVP) from a First-In, First-Out (FIFO) table, a pairwise average candidate, or a zero motion vector (para: 100, e.g. each spatial candidate position is associated with a spatial neighbor block neighboring the current block; each temporal candidate position is associated with a temporal neighbor block that is a collocated block of the current block located at a previously coded picture).
Per claims 6, 12 & 18 Ye et al. further discloses the method according to claim 2, wherein the zero motion vector is inserted in the end of the merge candidate list until a maximum merge candidate number is reached (para: 103, e.g. the candidate list can have a predefined maximum number of merge candidates, Cm; each merge candidate in the candidate list can be a set of motion data that can be used for motion-compensated prediction).
Per claim 19, Lin et al. further teaches the method according to claim 1, wherein the order of: top neighboring block, left neighboring block, top-right neighboring block, bottom-left neighboring block and top-left neighboring block is top neighboring block B1, bottom-left neighboring block A1, top neighboring block BO, left neighboring block AO, and top-left neighboring block B2  (para: 15, fig. 1-2, e.g. as shown in fig. 1 & 2, i.e. top neighboring block (i.e. top row), left neighboring block (i.e. left row), top-right neighboring block (i.e. Bsub0), bottom-left neighboring block (i.e. Asub0) and top-left neighboring block (i.e. Bsunm+1)). 
Per claim 20, Lin et al. further teaches the apparatus according to claim 7, wherein the order of: top neighboring block, left neighboring block, top-right neighboring block, bottom-left neighboring block and top-left neighboring block is top neighboring block B1, left neighboring block A1, top-right neighboring block BO, bottom-left neighboring block AO, and top-left neighboring block B2  (para: 15, fig. 1-2, e.g. as shown in fig. 1 & 2, i.e. top neighboring block (i.e. top row), left neighboring block (i.e. left row), top-right neighboring block (i.e. Bsub0), bottom-left neighboring block (i.e. Asub0) and top-left neighboring block (i.e. Bsunm+1)). 

7.	Claims 3-5, 9-11 & 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ye et al. US 2019/0246118 A1 (IDS) in view of Lin et al. US 2017/0310988 A1 and Chen et al. US 2018/0359483 A1 (IDS).
Per claims 3, 9 & 15, Ye et. In view of Lin et al, explicitly fails to teach the limitations of claim 3, 9 & 15.
 Chen et al. however in the same filed of endeavor teaches the method according to claim 2, wherein motion information of a previously coded block is stored in the FIFO table and used as the motion vector predictor for a current coding unit (para: 190, e.g. the video coder may store reconstructed MVs in a history buffer in a first-in and first-out, fashion; to mimic the non-adjacent MV candidates, only those old MVs in the history buffer are taken as non-adjacent MV candidates).
Therefore, in view of disclosures by Chen et al., it would have been obvious to a person of
ordinary skill in the art before the effective filing date of the claimed invention was made to combine Ye
et al., Lin et al. and Chen et al. in order to determine a motion vector of a non-adjacent block of a current picture of video data by a video decoder, where the non-adjacent block is non-adjacent to a current block of the
current picture.
Per claims 4, 10 & 16, Chen et al. further teaches the method according to claim 3, wherein motion information associated with a non-subblock inter-coded coding unit is added to the last entry of the FIFO table as a new HMVP candidate (para: 244 & 277 e.g. if a PU is in a B slice, inter-prediction processing unit 120 may use uni-directional or bi-directional inter prediction to generate a predictive block of the PU; video encoder 20 stores a plurality of non-adjacent MVP candidates in a FIFO buffer).
Per claims 5, 11 & 17 Chen et al. further teaches the method according to claim 2, wherein the pairwise average candidate is generated by averaging pairs of candidates in the merge candidate list and is added to the merge candidate list after one or more HMVPs being added to the merge candidate list in response to the merge candidate list not being full (para: 95 & 116, e.g. the video coder may determine the reference block such that each sample of the reference block is equal to a sample of the reference picture; after the derivation and pruning of the four spatial motion candidates and the one temporal motion candidate, if the number of available candidates is smaller than the fixed candidate list size, additional synthetic candidates are derived and added to fill the empty positions in the merging candidate list).

Response to Arguments
8.	Applicant's arguments filed 12/2021 have been fully considered but they are not persuasive. 
9.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ye et al. US 2020/0280728 A1, e.g. a method and apparatus for generating a merge candidate list for encoding or decoding of a video sequence includes determining a first candidate block that 
includes a vertical position above a top edge of a current block, and that includes a horizontal position adjacent to a horizontal center of the current block. 
	Xu et al. US 10,491,902 B1, e.g. a method of video decoding for a decoder includes acquiring a current picture from a coded video bitstream, where the current picture is segmented into a plurality of units with each unit divided into a plurality of blocks, and the plurality of blocks in each unit being arranged as a grid.
	Rusanovskyy et al. US 2020/0413081 A1, e.g. method includes coding, by a video coder and via a coded video bitstream, a syntax element that specifies whether the coded video bitstream includes a plurality of syntax elements that specify parameters of a temporal motion vector prediction (TMVP) candidate derivation process. 
                                                                                                                                                                                                    
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485